COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 ROSALIE GRAF SCHNEIDER,                       §               No. 08-14-00300-CV

                      Appellant,               §                 Appeal from the

 v.                                            §            County Court at Law No. 5

 CHARLES WHATLEY AND VIRGINIA                  §             of El Paso County, Texas
 WHATLEY.
                                               §              (TC# 2014-CCV00803)
                       Appellee’s.
                                             §
                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until April 21, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. John P. Mobbs, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before April 21, 2015.

       IT IS SO ORDERED this 24th day of March, 2015.


                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.